People v Scott (2021 NY Slip Op 03743)





People v Scott


2021 NY Slip Op 03743


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


544 KA 18-02252

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKENNETH W. SCOTT, DEFENDANT-APPELLANT. 


BETH A. RATCHFORD, CANANDAIGUA, FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DEREK HARNSBERGER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Charles A. Schiano, Jr., J.), rendered May 22, 2018. The judgment convicted defendant upon a jury verdict of criminal possession of a weapon in the second degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously reversed on the law, that part of the omnibus motion seeking to suppress physical evidence is granted, the indictment against defendant is dismissed, and the matter is remitted to Supreme Court, Monroe County, for proceedings pursuant to CPL 470.45.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of criminal possession of a weapon in the second degree (Penal Law § 265.03 [1] [b]; [3]). As we previously determined on the appeal of a codefendant, Supreme Court erred in denying that part of the omnibus motion seeking to suppress physical evidence seized by the police (see People v Fitts, 188 AD3d 1676, 1677-1678 [4th Dept 2020]). We therefore reverse the judgment, grant that part of the motion, and dismiss the indictment against defendant.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court